Name: Commission Regulation (EEC) No 3632/90 of 17 December 1990 setting for 1991 the quantities of cheese originating in and coming from Switzerland that may be imported into Spain
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe
 Date Published: nan

 18 . 12. 90 Official Journal of the European Communities No L 355/9 COMMISSION REGULATION (EEC) No 3632/90 of 17 December 1990 setting for 1991 the quantities of cheese originating in and coming from Switzerland that may be imported into Spain mentioned Exchange of Letters ; whereas for the remain ­ ing cheeses concerned the quantity set for 1990 should be increased by the same percentage as for cheese imports into Spain for 1991 from the Community as constituted on 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Decision 86/559/EEC of 15 September 1986 on the conclusion of the Agreements in the form of Exchanges of Letters between the European Economic Community and the Swiss Confederation concerning agriculture and fisheries ('), and in particular section (a) in Exchange of Letters No 3, Whereas the abovementioned Exchanges of Letters of 14 July 1986 stipulate that from 1 January 1990 and until the end of the transitional period the quantity for impor ­ tation into Spain of cheese originating in and coming from Switzerland is to be adapted annually in accordance with the rules applicable to imports into Spain from the Community as constituted on 31 December 1985 ; Whereas Commission Regulation (EEC) No 3621 /89 (2) withdrew certain milk products from the list of products subject to the supplementary trade mechanism from 1 January 1990 ; whereas in consequence and in accordance a Spanish import quantity of cheeses coming from Swit ­ zerland excluding Emmentaler falling within CN code 0406 90 13 and Gruyere falling within CN code ex 0406 90 1 5 should be set as provided for in the above HAS ADOPTED THIS REGULATION : Article 1 The quantity of cheese originating in and coming from Siwtzerland (excluding Emmentaler falling within CN code 0406 90 13 and Gruyere falling within CN code ex 04 06 90 15, as referred to in Exchange of Letters No 3 of 14 July 1986 referring to the tariff concessions that the Community and Siwtzerland have granted each other in respect of cheese that may be imported into Spain is set for 1991 at 778 tonnes, including 210 tonnes for processed cheese. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 328, 22. 11 . 1986, p. 98 . (2) OJ No L 351 , 2. 12. 1989, p. 22.